***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            WELLS FARGO BANK, N.A. v. ERIC
                   LORSON ET AL.
                     (AC 38806)
                         Elgo, Bright and Beach, Js.

                                   Syllabus

The plaintiff bank sought to foreclose a mortgage on certain real property
    owned by the defendant homeowners. The parties had entered into a
    forbearance agreement under which the plaintiff agreed to accept trial
    period payments on the defendants’ delinquent mortgage loan for three
    months after which the plaintiff would determine whether to enter
    into a mortgage modification agreement with the defendants. After the
    defendants made their first payment, the plaintiff requested that they
    provide it with documentation that a certain judgment lien on the defen-
    dants’ property had been discharged and also notified the defendants
    that the modification of the mortgage loan could not be completed until
    the lien issue was resolved. The defendants did not respond to the
    plaintiff’s request. After the pleadings were closed, the defendants sought
    to amend their answer to add a special defense alleging that the plaintiff
    had failed to comply with certain United States Department of Housing
    and Urban Development regulations pertaining to home mortgage fore-
    closure actions. The court sustained the plaintiff’s objection to the defen-
    dants’ request to amend their answer and, after a hearing, rendered
    judgment of strict foreclosure. On appeal, the defendants claimed, inter
    alia, that the plaintiff had failed to prove its prima facie case because
    it presented insufficient evidence that it complied with the applicable
    federal regulations that are prerequisites to bringing a home mortgage
    foreclosure action. Held:
1. The trial court’s determination that the plaintiff had proven its prima
    facie case was not clearly erroneous; it was not the plaintiff’s burden to
    prove compliance with the applicable federal regulations as a condition
    precedent to bringing its foreclosure action, and the defendants’ failure
    to plead noncompliance with those regulations as a special defense
    resulted in their waiver of their noncompliance claim.
2. The trial court correctly determined that the defendants failed to prove
    their special defense of equitable estoppel; the defendants failed to point
    to specific conduct of the plaintiff that caused the defendants to believe
    that they had to make only three trial period payments to obtain a
    permanent loan modification, and the evidence contradicted the defen-
    dants’ claim that the plaintiff represented to them that the loan modifica-
    tion would be final once the three payments were complete, as the
    plaintiff notified the defendants before they made their second payment
    that the loan modification could not be completed unless the judgment
    lien was resolved.
3. The defendants could not prevail on their claim that the trial court’s
    finding that they failed to prove their special defense of unclean hands
    was clearly erroneous: the court reasonably could have concluded that
    the plaintiff did not engage in wilful misconduct, as the defendants
    presented no evidence that the plaintiff acted with unclean hands and
    no evidence contrary to the plaintiff’s evidence that it complied with
    the applicable federal regulations; moreover, contrary to the defendants’
    allegation that the plaintiff engaged in misleading conduct when it
    entered into the forbearance agreement without first informing them
    that they would be required to satisfy the judgment lien, there was
    evidence that that agreement provided that a loan modification was
    subject to final approval, and the plaintiff notified the defendants on
    multiple occasions that they would not receive a final loan modification
    until the lien was resolved.
           Argued January 18—officially released July 10, 2018

                             Procedural History

  Action to foreclose a mortgage on certain of the
defendants’ real property, and for other relief, brought
to the Superior Court in the judicial district of Fairfield
and tried to the court, Hon. Richard P. Gilardi, judge
trial referee; judgment of strict foreclosure, from which
the defendants appealed to this court; thereafter, the
court, Hon. Richard P. Gilardi, judge trial referee,
issued an articulation of its decision. Affirmed.
  Ridgely Whitmore Brown, with whom was Benjamin
E. Gershberg, for the appellants (defendants).
  David M. Bizar, for the appellee (plaintiff).
                          Opinion

  ELGO, J. The defendants, Eric Lorson and Laurin
Maday, appeal from the judgment of strict foreclosure
rendered by the trial court in favor of the plaintiff, Wells
Fargo Bank, N.A. On appeal, the defendants claim that
the court improperly found that the plaintiff met its
burden of proving its prima facie case and that the
defendants failed to prove their special defenses of
equitable estoppel and unclean hands. We affirm the
judgment of the trial court.
   The following facts are relevant to this appeal. The
defendants and the McCue Mortgage Company (McCue)
executed a promissory note on December 1, 2008
(note). The note was secured by a mortgage on the
defendants’ property at 40 McGuire Road in Trumbull
(property), in favor of Mortgage Electronic Registration
Systems, Inc., as nominee for McCue. The mortgage was
recorded on the Trumbull land records on December
1, 2008. The mortgage was assigned to the plaintiff on
December 16, 2011, and the assignment was recorded
on the Trumbull land records on December 21, 2011.
It is undisputed that the plaintiff is the holder of both
the note and the mortgage.
   The plaintiff filed this foreclosure action on October
19, 2011. The complaint alleged that the note and mort-
gage were in default by virtue of nonpayment of the
installments of principal and interest due on November
1, 2010, and each and every month thereafter. The com-
plaint further alleged that the plaintiff is entitled to
collect the debt evidenced by the note and to enforce
the terms of the mortgage, that the plaintiff had elected
to accelerate the balance of the note, and that the plain-
tiff requested a foreclosure of the mortgaged premises.
   The court referred the parties to a foreclosure media-
tion program on December 1, 2011. During that pro-
gram, the parties entered into a special forbearance
agreement (agreement) dated August 23, 2012, which
identified twenty-two consecutive months of nonpay-
ment. According to the terms of the agreement, the
plaintiff agreed to ‘‘temporarily [accept] reduced install-
ments’’ in the amount of $3009.07 per month for a period
of three months.1 Section 2 of the agreement provides
in relevant part: ‘‘Upon successful completion of the
[a]greement, your loan will not be contractually current.
Since the installments may be less than the total amount
due you may still have outstanding payments and fees.
Any outstanding payments and fees will be reviewed
for an option to bring the loan current. If approved for
an option, based on investor guidelines, this will satisfy
the remaining past due payments on your loan and we
will send you a plan agreement. An additional payment
may be required.’’ Section 3 of the agreement provides:
‘‘The lender is under no obligation to enter into any
further agreement, and this [a]greement shall not con-
stitute a waiver of the lender’s right to insist upon strict
performance in the future.’’
   The defendants made the first payment of $3009.07
in accordance with the agreement prior to September
22, 2012. On October 8, 2012, the plaintiff sent the defen-
dants a letter requesting a ‘‘Notice of Release of Mort-
gage or Discharge of Judgment/Lien’’ and stating that
the plaintiff is ‘‘unable to complete the final modifica-
tion’’ of the loan until the title issue is resolved. A
property title report was enclosed with the letter. The
lien at issue was a judgment lien on the property from
a dispute with an insurance company about the value
of a vehicle Lorson owned that had been declared a
total loss (judgment lien).2
  On October 19, 2012, the foreclosure mediator issued
a final report that indicated that the final mediation
was held on July 31, 2012, the mediation period expired
on September 1, 2012, and the mediation was ter-
minated.
   The defendants did not provide the plaintiff with
information in response to the October 8, 2012 letter,
but instead continued to make monthly payments to
the plaintiff for the amount specified in the agreement
beyond November, 2012, and through May, 2013. On
March 4, 2013, the plaintiff sent the defendants a follow-
up letter requesting documentation to resolve the title
issue regarding the judgment lien on the property.3 On
April 10, 2013, the plaintiff sent the defendants another
letter, stating that ‘‘[t]here are additional liens on [the
defendants’] property that prevent [the plaintiff] from
completing [the defendants’] request for mortgage assis-
tance.’’ On April 30, 2013, the plaintiff sent yet another
letter to the defendants requesting documentation of
the remaining lien balance. The letter specified that the
requested documentation must be received by May 30,
2013. The defendants did not resolve the judgment lien.
   The defendants filed an answer on July 19, 2013, in
which they effectively denied each allegation and left
the plaintiff to its proof. The defendants also filed two
special defenses alleging unclean hands and equitable
estoppel. The plaintiff filed a motion for summary judg-
ment on November 12, 2013. The defendants filed an
amended answer and special defenses along with their
objection to the plaintiff’s summary judgment motion
on February 19, 2014. In the amended answer, the defen-
dants alleged a third special defense titled ‘‘Mortgage
Modification Agreement,’’ claiming that the plaintiff
refused to issue a permanent modification and
‘‘breached the terms of the agreement’’ by requiring
payment of the judgment lien.
   The court denied the plaintiff’s motion for summary
judgment on March 21, 2014, ruling that ‘‘the counteraf-
fidavit submitted by the defendants in opposition to the
motion raises issues of fact relating to the defendants’
special defenses of unclean hands and equitable estop-
pel to be resolved at trial.’’ The plaintiff filed a reply
to the defendants’ special defenses and a certificate of
closed pleadings on October 22, 2015.
   After the plaintiff filed a certificate of closed plead-
ings, the defendants moved to amend their answer on
October 30, 2015. In the proposed amended answer,
the defendants added a special defense titled ‘‘breach of
contract,’’ which alleged the plaintiff’s noncompliance
with various regulations of the United States Depart-
ment of Housing and Urban Development as set forth
in 24 C.F.R. § 203.500 et. seq. (HUD regulations). The
plaintiff filed an objection to the defendants’ request
to amend on November 9, 2015, and the court sustained
the plaintiff’s objection on December 1, 2015, the first
day of trial.
    Following a two day bench trial, the court rendered
judgment of strict foreclosure in favor of the plaintiff
on January 6, 2016. On January 20, 2016, the defendants
filed this appeal. The defendants filed a motion for
articulation on August 4, 2016, requesting an explana-
tion for the judgment of strict foreclosure. On Novem-
ber 25, 2016, the court issued a written response ‘‘to
the allegations contained in the defendants’ motion [for]
articulation and, specifically, the defendants’ misrepre-
sentations and failure to disclose necessary evidence
within their knowledge.’’ In that response, the court
stated: ‘‘Based on the factual history of this litigation,
it is the finding of this court that the plaintiff has estab-
lished [its] burden of proof with respect to the allega-
tions of the complaint. The court further finds that the
defendants failed to submit sufficient evidence with
respect to their burden of proof with respect to the
denial of the complaint, as well as the special defenses
of unclean hands and equitable estoppel. Accordingly,
judgment is entered in favor of the plaintiff with respect
to the complaint and special defenses.’’ The court
denied the motion for articulation and stated as follows:
‘‘With respect to the motion for articulation, it is the
finding of the court that the motion is based on the
misrepresentations and intentional omissions of neces-
sary evidence. The docket sufficiently provides the
basis for the rulings by the court. Accordingly, the
motion for articulation is denied.’’
  On April 4, 2017, the defendants filed a motion for
review of the court’s articulation with this court, which
we denied as untimely. Additional facts will be set forth
as necessary.
                              I
   The defendants challenge the court’s determination
that the plaintiff had proven its prima facie case, which
was based on their claim that the plaintiff failed to
present sufficient evidence that it had complied with
all applicable HUD regulations that are prerequisites to
bringing a foreclosure action. In response, the plaintiff
contends that noncompliance with HUD regulations
must be raised as a special defense and that the defen-
dants failed to do so. Alternatively, the plaintiff argues
that even if it had the burden of proving compliance
with HUD regulations in the absence of a special
defense, there is sufficient evidence of the plaintiff’s
compliance, and, therefore, the court’s finding that the
plaintiff established its prima facie case was not clearly
erroneous. We conclude that the defendants had the
affirmative duty to plead noncompliance with HUD reg-
ulations as a special defense and that their failure to
do so is fatal to their claim.
   The following additional facts are relevant to the
defendants’ claim. The defendants’ mortgage was guar-
anteed and insured by the Federal Housing Administra-
tion (FHA). The note and mortgage reference HUD
regulations.4 Section 6 (b) of the note provides in rele-
vant part that ‘‘[i]f Borrower defaults by failing to pay
in full any monthly payment, then Lender may, except
as limited by regulations of the Secretary [of HUD] in the
case of payment defaults, require immediate payment
in full of the principal balance remaining due and all
accrued interest. Lender may choose not to exercise
this option without waiving its rights in the event of any
subsequent default. In many circumstances regulations
issued by the Secretary [of HUD] will limit Lender’s
rights to require immediate payment in full in the case
of payment defaults. This Note does not authorize accel-
eration when not permitted by HUD regulations.’’ Sec-
tion 9 (a) of the mortgage deed provides in relevant
part: ‘‘Lender may, except as limited by regulations
issued by the Secretary [of HUD] in the case of payment
defaults, require immediate payment in full of all sums
secured by this Security Instrument . . . .’’ It is uncon-
tested that the HUD regulations apply to the defen-
dants’ mortgage.
   The defendants neither filed a motion to strike the
plaintiff’s complaint nor timely raised the plaintiff’s non-
compliance with HUD regulations as a special defense.
Following the filing of the certificate of closed pleadings
on October 22, 2015, the defendants moved to amend
their answer for a second time on October 30, 2015.
The second requested amended answer added thirty-
three pages to the first amended answer and included
three additional special defenses with a twelve count
counterclaim. One of the additional special defenses
alleged that the plaintiff failed to comply with nineteen
different HUD regulations and requirements that,
according to the defendants, were conditions precedent
to acceleration of the debt and commencement of this
foreclosure action. The plaintiff objected to the defen-
dants’ request as untimely and noted that trial was
already scheduled for December 1, 2015. In its objection
to the defendants’ request, the plaintiff argued that ‘‘to
allow [the] defendants an additional opportunity to
amend their pleadings on the eve of trial, especially
when such an amendment would fundamentally alter
the procedural posture of the case would, in effect,
amount to pleading by ambuscade and would work
extreme prejudice and delay upon the plaintiff.’’ The
court denied the defendants’ request to amend their
answer and sustained the plaintiff’s objection on
December 1, 2015.5
   Moreover, at trial, an employee of the plaintiff, Dustin
Green, was cross-examined by the defendants’ counsel
regarding the plaintiff’s compliance with the HUD regu-
lations.6 Notably, Green testified that the plaintiff was
compliant, and the defendants produced no evidence
to the contrary, despite having had the opportunity to
testify, produce witnesses, and cross-examine the plain-
tiff’s witness. The court never precluded the defendants
from presenting evidence, either through their own tes-
timony or otherwise, of the plaintiff’s alleged violation
of HUD regulations. At the conclusion of trial, the court
found that the plaintiff had established its burden of
proof with respect to the allegations of the complaint.
The defendants challenge the propriety of that finding.
    At the outset, we note that to the extent that the
defendants’ claim involves construing rules of practice,
our review is plenary. Howard-Arnold, Inc. v. T.N.T.
Realty, Inc., 145 Conn. App. 696, 711, 77 A.3d 165 (2013)
(‘‘the interpretation of the requirements of the rules of
practice presents a question of law, over which our
review is plenary’’ [internal quotation marks omitted]),
aff’d, 315 Conn. 596, 109 A.3d 473 (2015). To the extent
that the defendants’ claim involves the factual findings
of the court, however, our review is limited to a determi-
nation of whether the court’s findings are clearly errone-
ous. ‘‘[W]hen reviewing findings of fact, we defer to the
trial court’s determination unless it is clearly erroneous.
. . . A finding of fact is clearly erroneous when there
is no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.
. . . Under the clearly erroneous standard of review,
a finding of fact must stand if, on the basis of the
evidence before the court and the reasonable inferences
to be drawn from that evidence, a trier of fact reason-
ably could have found as it did.’’ (Internal quotation
marks omitted.) CitiMortgage, Inc. v. Gaudiano, 142
Conn. App. 440, 444–45, 68 A.3d 101, cert. denied, 310
Conn. 902, 75 A.3d 29 (2013).
  ‘‘[D]ue to the adversarial nature of our judicial sys-
tem, [t]he court’s function is generally limited to adjudi-
cating the issues raised by the parties on the proof they
have presented and applying appropriate procedural
sanctions on motion of a party. . . . Connecticut is a
fact pleading jurisdiction. . . . Pleadings have an
essential purpose in the judicial process. . . . The pur-
pose of pleading is to apprise the court and opposing
counsel of the issues to be tried . . . . For that reason,
[i]t is imperative that the court and opposing counsel
be able to rely on the statement of issues as set forth
in the pleadings. . . . As Justice Cardozo has written:
justice, though due to the accused, is due to the accuser
also. . . . Fairness is a double-edged sword and both
sides are entitled to its benefits throughout the trial.’’
(Citations omitted; emphasis in original; internal quota-
tion marks omitted.) Somers v. Chan, 110 Conn. App.
511, 528–29, 955 A.2d 667 (2008); see also 71 C.J.S.,
Pleading § 2 (2018) (‘‘purpose of pleadings is to frame,
present, define, and narrow the issues, and to form the
foundation of, and to limit, the proof to be submitted
on the trial’’).
   We first address whether compliance with the HUD
regulations was part of the plaintiff’s burden of proving
its prima facie case. The defendants argue that the com-
pliance with HUD regulations was a condition prece-
dent to the enforcement of the note and mortgage and
that the plaintiff bore the burden of proving that all
such regulatory requirements had been satisfied as a
part of its prima facie case. This court has determined
that the plaintiff must prove by a preponderance of the
evidence that it satisfied any conditions precedent to
establish a prima facie case in a foreclosure action. See
Wells Fargo Bank, N.A. v. Strong, 149 Conn. App. 384,
392, 89 A.3d 392 (2014) (‘‘[i]n order to establish a prima
facie case in a mortgage foreclosure action, the plaintiff
must prove by a preponderance of the evidence that
. . . any conditions precedent to foreclosure, as estab-
lished by the note and mortgage, have been satisfied’’
[internal quotation marks omitted]), cert. denied, 312
Conn. 923, 94 A.3d 1202 (2014). The defendants argue
that the plaintiff failed to establish compliance with
several HUD regulations, including 24 C.F.R. §§ 203.501,
203.605 (a), 203.614 and 203.616. In addition, the defen-
dants claims that the plaintiff failed to establish compli-
ance with HUD Mortgagee Letter 2000-05. Although
there is no dispute that the plaintiff was required to
comply with the HUD regulations, we are not persuaded
that it was the plaintiff’s burden to prove compliance
as part of its prima facie case.
   Courts outside of Connecticut have recognized that,
in a foreclosure action involving an FHA-insured mort-
gage, a plaintiff’s noncompliance with the HUD regula-
tions is a valid affirmative defense. See, e.g., Williams
v. National School of Health Technology, Inc., 836 F.
Supp. 273, 283 (E.D. Pa. 1993) (‘‘Pennsylvania courts
have recognized a mortgagee’s failure to comply with
HUD forbearance regulations as an equitable defense to
foreclosure’’), aff’d, 37 F.3d 1491 (3d Cir. 1994); Federal
National Mortgage Assn. v. Moore, 609 F. Supp. 194,
196 (N.D. Ill. 1985) (‘‘[i]n Illinois, a mortgagee’s failure
to comply with the mortgage servicing regulations can
be raised in a foreclosure proceeding as an affirmative
defense’’); Lacy-McKinney v. Taylor, Bean & Whitaker
Mortgage Corp., 937 N.E.2d 853, 864 (Ind. App. 2010)
(defendant can ‘‘properly raise as an affirmative defense
that [the plaintiff] failed to comply with the HUD servic-
ing regulations prior to commencing this foreclosure
action’’); Wells Fargo Home Mortgage, Inc. v. Neal, 398
Md. 705, 727, 922 A.2d 538 (2007) (borrower could raise
violation of HUD regulations as defense to foreclosure);
Federal Land Bank of Saint Paul v. Overboe, 404
N.W.2d 445, 449 (N.D. 1987) (‘‘various courts have held
that the failure of a lender to follow HUD regulations
governing mortgage servicing constitutes a valid
defense sufficient to deny the lender the relief it seeks
in a foreclosure action’’).
   Recognizing noncompliance with HUD regulations as
an affirmative defense is in accord with HUD’s intent
in drafting the provisions of the mortgage documents.
HUD’s interpretation of the effect of the regulations on
a foreclosure action is relevant to our analysis. ‘‘When
dealing with uniform contract language imposed by the
United States, it is the meaning of the United States
that controls.’’ Kolbe v. BAC Home Loans Servicing,
LP, 738 F.3d 432, 442 (1st Cir. 2013).
   In June, 1989, HUD issued a ‘‘Notice of Policy’’ state-
ment (HUD policy statement), published in the Federal
Register, addressing the incorporation of HUD’s servic-
ing requirements into a mortgage. In that statement,
HUD suggested that mortgagors may assert violations
of HUD regulations as a defense. See Requirements
for Single Family Mortgage Instruments, 54 Fed. Reg.
27,599 (June 29, 1989); see also Wells Fargo Home Mort-
gage, Inc. v. Neal, supra, 398 Md. 724 (HUD notice
‘‘states that mortgagors may assert a violation of the
HUD regulations as a defense, presumably to a foreclo-
sure action by the mortgagee’’).
   The HUD policy statement provides in relevant part:
‘‘We note that the proposed mortgage language does
not incorporate all of HUD’s servicing requirements
into the mortgage, but simply prevents acceleration and
foreclosure on the basis of the mortgage language when
foreclosure would not be permitted by HUD regula-
tions. For example, [24 C.F.R. §] 203.606, specifically
prohibits a mortgagee from foreclosing unless three full
monthly payments due on the mortgage are unpaid. As
long as this requirement remains in the regulations, we
do not expect mortgagees to violate it even though the
mortgage fails to repeat the requirement, and we believe
that a borrower could appropriately raise the regula-
tory violation in his or her defense. If a mortgagee has
violated parts of the servicing regulations which do
not specifically state prerequisites to acceleration or
foreclosure, however, the reference to regulations in
the mortgage would not be applicable. HUD retains the
general position recited in [24 C.F.R. §] 203.500, that
whether a mortgagee’s refusal or failure to comply with
servicing regulations is a legal defense is a matter to
be determined by the courts.’’ (Emphasis added.)
Requirements for Single Family Mortgage Instruments,
supra, 54 Fed. Reg. 27,599. On the basis of the foregoing
precedent from other jurisdictions, and HUD’s policy
statement, we conclude that in a foreclosure action
involving an FHA insured mortgage, a defendant may
raise the plaintiff’s noncompliance with HUD regula-
tions as a special defense.
   Having determined that the defendants could prop-
erly raise the plaintiff’s noncompliance with HUD regu-
lations as a special defense, we consider whether the
defendants had the affirmative duty to plead that
defense. We conclude that they did have such a duty.
   ‘‘Practice Book § 10-50 provides that [f]acts which
are consistent with [the plaintiff’s allegations] but show,
notwithstanding, that the plaintiff has no cause of
action, must be specially alleged.’’ (Internal quotation
marks omitted.) Commissioner of Mental Health &
Addiction Services v. Saeedi, 143 Conn. App. 839, 853,
71 A.3d 619 (2013). Section 10-50 ‘‘addresses whether
a defense must be specially pleaded. . . . The purpose
of § [10-50] is to apprise the court and opposing counsel
of the issues to be tried, not to conceal basic issues
until the trial is under way . . . .’’ (Internal quotation
marks omitted.) Absolute Plumbing & Heating, LLC v.
Edelman, 146 Conn. App. 383, 390, 77 A.3d 889, cert.
denied, 310 Conn. 960, 82 A.3d 628 (2013). Although it
is true that § 10-50 does not specifically require that the
special defense alleging the plaintiff’s noncompliance
with HUD regulations be specifically pleaded as a spe-
cial defense, the ‘‘list of special defenses in § 10-50 is
illustrative rather than exhaustive.’’ Kosinski v. Carr,
112 Conn. App. 203, 209 n.6, 962 A.2d 836 (2009).
   The plaintiff’s complaint makes no reference to the
HUD regulations. As noted previously in this opinion,
the defendants did not move to strike the complaint
because it failed to allege an essential fact. Nor did
their answer provide any notice to the plaintiff that
compliance with HUD regulations was in any way an
issue in this case. The plaintiff, thus, put on evidence
in support of the allegations actually pleaded in the
complaint to prove its prima facie case. The defendants’
reliance on allegations of noncompliance with HUD
regulations is essentially a defense that is consistent
with the plaintiff’s allegations but, if proven, would
show that the plaintiff has no cause of action. As such,
allegations of noncompliance needed to be raised as a
special defense.
  To hold otherwise would encourage trial by ambus-
cade and impose an unnecessary and undue burden on
plaintiffs in foreclosure matters. There are potentially
dozens of HUD requirements that a defendant could
argue are necessary prerequisites to the bringing of a
foreclosure action. The defendants’ proposed amended
complaint identified nineteen such requirements with
which the plaintiff allegedly failed to comply. It is incon-
sistent with our expectation that trials are not supposed
to be a game of blindman’s bluff to expect a plaintiff
in a foreclosure action to anticipate which HUD require-
ment a defendant will seize upon to argue after the
plaintiff rests that it has failed to prove its case. Foreclo-
sure trials, and motions for summary judgment in fore-
closure actions, in which the facts are largely
undisputed, would become drawn-out, expensive
affairs as a plaintiff presents evidence regarding a
lengthy list of requirements. Moreover, because plain-
tiffs typically are entitled to an award of attorney’s fees
upon the entry of judgment, the parties truly harmed
by imposing such requirements on foreclosing plaintiffs
are the borrowers who will be required to pay the addi-
tional fees caused by such a procedure. Consequently,
in this particular context, it makes much more sense to
require the defendant to plead the specific requirements
that have not been met and bear the burden of proving
the plaintiff’s noncompliance with those requirements.
Not only is this more logical and more fair to plaintiffs
and the vast majority of defendants who have no inter-
est in raising such issues, it also is consistent with the
manner in which other states have addressed the issue
and the guidance provided by HUD itself.
   It is uncontested that defendants failed to plead the
plaintiff’s noncompliance with the HUD regulations as
a special defense or a specific denial.7 After the certifi-
cate of closed pleadings had been filed, the defendants
attempted to raise the issue as a special defense, but
the court denied the defendants’ request.8 By failing to
plead the plaintiff’s noncompliance as a special defense,
the defendants did not properly apprise the court, or
the plaintiff, of the issue. Indeed, ‘‘it is improper for a
court, sua sponte, to apply an unpleaded special defense
to defeat a plaintiff’s cause of action.’’ Howard-Arnold,
Inc. v. T.N.T. Realty, Inc., supra, 145 Conn. App. 712.
   Furthermore, the plaintiff was not apprised that ques-
tions of noncompliance with HUD regulations were at
issue in the present case. See Oakland Heights Mobile
Park, Inc. v. Simon, 36 Conn. App. 432, 436–37, 651
A.2d 281 (1994) (‘‘[i]t would be fundamentally unfair to
allow any defendant to await the time of trial to intro-
duce an unpleaded defense . . . [and] would result in
‘trial by ambuscade’ to the detriment of the opposing
party’’). Thus, the defendants had the affirmative duty
to plead the special defense of the plaintiff’s noncompli-
ance with the HUD regulations and, by failing to assert
that special defense, waived it. Consequently, they may
not challenge the plaintiff’s compliance on appeal.9
  Because the plaintiff did not bear the burden of prov-
ing compliance with the HUD regulations as a condition
precedent to bringing this foreclosure action, the
court’s finding that the plaintiff had proven its case was
not clearly erroneous.10
                            II
   The defendants next challenge the court’s finding
that they failed to prove the special defense of equitable
estoppel. The defendants argue that there was uncon-
troverted documentary evidence establishing that the
plaintiff intentionally caused the defendants to believe
that the only payments necessary for a permanent mort-
gage modification were those set forth in the forbear-
ance agreement, the plaintiff intentionally concealed
the true fact that judgment liens would need to be
satisfied because it had actual knowledge of the judg-
ment lien, and the defendants relied to their detriment
on misleading conduct of the plaintiff by accepting the
agreement and beginning to make trial payments. The
plaintiff argues that the defendants have failed to estab-
lish that the court’s finding that the defendants failed
to prove their equitable estoppel defense was clearly
erroneous. We agree with the plaintiff.
   ‘‘We begin with the standard of review applicable to
claims of equitable estoppel. The party claiming estop-
pel—here, the defendant—has the burden of proof.
. . . Whether that burden has been met is a question
of fact that will not be overturned unless it is clearly
erroneous. . . . A court’s determination is clearly erro-
neous only in cases in which the record contains no
evidence to support it, or in cases in which there is
evidence, but the reviewing court is left with the definite
and firm conviction that a mistake has been made. . . .
The legal conclusions of the trial court will stand, how-
ever, only if they are legally and logically correct and
are consistent with the facts of the case. . . . Accord-
ingly, we will reverse the trial court’s legal conclusions
regarding estoppel only if they involve an erroneous
application of the law.’’ (Citation omitted; emphasis in
original; internal quotation marks omitted.) Fischer v.
Zollino, 303 Conn. 661, 667–68, 35 A.3d 270 (2012).
   ‘‘[T]raditional mortgage foreclosure standards . . .
permit the assertion of certain special defenses, includ-
ing that of equitable estoppel. . . . The doctrine of
equitable estoppel is well established. [W]here one, by
his words or actions, intentionally causes another to
believe in the existence of a certain state of things,
and thereby induces him to act on that belief, so as
injuriously to affect his previous position, he is [pre-
cluded] from averring a different state of things as
existing at the time. . . . [I]n the context of an equita-
ble estoppel claim . . . [t]here are two essential ele-
ments to an estoppel: the party must do or say
something which is intended or calculated to induce
another to believe in the existence of certain facts and
to act upon that belief; and the other party, influenced
thereby, must actually change his position or do some-
thing to his injury which he otherwise would not have
done. Estoppel rests on the misleading conduct of one
party to the prejudice of the other. . . . Broadly speak-
ing, the essential elements of an equitable estoppel . . .
as related to the party to be estopped, are: (1) conduct
which amounts to a false representation or concealment
of material facts, or, at least, which is calculated to
convey the impression that the facts are otherwise than,
and inconsistent with, those which the party subse-
quently attempts to assert; (2) the intention, or at least
the expectation, that such conduct shall be acted upon
by, or influence, the other party or other persons; and
(3) knowledge, actual or constructive, of the real facts.’’
(Citation omitted; internal quotation marks omitted.)
TD Bank, N.A. v. M.J. Holdings, LLC, 143 Conn. App.
322, 337–38, 71 A.3d 541 (2013).
   The defendants claim that the plaintiff ‘‘intentionally
caused the defendants to believe in the existence of
a certain state of things, i.e., that the only financial
payments the defendants needed to make to qualify
for a permanent loan modification were the three trial
period payments.’’ (Internal quotation marks omitted.)
Furthermore, the defendants argue that the representa-
tions in the agreement were intended to induce the
defendants to believe in the existence of those facts
and that the plaintiff had knowledge, actual or construc-
tive, of the real facts because any requirement that
satisfaction of a lien as a prerequisite to a permanent
mortgage modification existed at the time that the for-
bearance agreement was offered. In sum, the defen-
dants claim that the conduct of the plaintiff’s loan
servicing department resulted in their inability to afford
the payoff for the judgment lien because they continued
to make the trial period payments each month in the
amount of $3009.07 through May, 2013.
  The defendants’ claim is without merit. The defen-
dants fail to point to specific conduct of the plaintiff
that caused the defendants to believe that they only
had to pay three trial period payments for a permanent
loan modification. The agreement specifically stated
that ‘‘investor approval is still pending’’ and that ‘‘the
lender is under no obligation to enter into any further
agreement, and this [a]greement shall not constitute a
waiver of the lender’s right to insist upon strict perfor-
mance in the future.’’
   Lorson testified that he was unaware that the three
payments would not result in a final loan modification.
Lorson stated: ‘‘No, I was not aware of that. My under-
standing was, the forbearance agreement was, once we
got into that, as long as I held up my end of the
agreement when I made the payments I would get the
mortgage modification.’’ The plaintiff, however, sent
the defendants a letter in October, 2012, before the
defendants had made their second of the three required
trial payments, informing them that their loan modifica-
tion could not be completed unless the judgment lien
was resolved. The defendants acknowledged receipt of
that letter, but explained that they continued to make
the trial period payments because they were ‘‘assuming
that [they would] be able to resolve the issue with the
lien and continue on and get the modification, and [they]
didn’t want to screw that up by not making the pay-
ments.’’ Consequently, the evidence specifically contra-
dicts the defendants’ claim that the plaintiff represented
to the defendants that the loan modification necessarily
would be final once the three trial payments were com-
plete. Accordingly, the defendants have failed to estab-
lish that the court’s finding that they did not present
sufficient evidence to establish that their special
defense of equitable estoppel was clearly erroneous.
                           III
   The defendants’ final claim is that the court’s finding
that the defendants failed to present sufficient evidence
with respect to the special defense of unclean hands
was clearly erroneous. The defendants argue that the
testimony of the plaintiff’s employee and the uncontro-
verted documentary evidence clearly establishes that
the plaintiff was aware of all the HUD requirements
that it was obligated to satisfy before commencing this
foreclosure action. The defendants maintain that the
complete failure to comply with almost all of said
requirements raises a necessary inference that the plain-
tiff’s conduct in simply ignoring its obligations was wil-
ful and committed in bad faith. We disagree.
   Our Supreme Court has recognized that the ‘‘[a]ppli-
cation of the doctrine of unclean hands rests within the
sound discretion of the trial court. . . . The exercise
of [such] equitable authority . . . is subject only to
limited review on appeal. . . . The only issue on appeal
is whether the trial court has acted unreasonably and
in clear abuse of its discretion. . . . In determining
whether the trial court abused its discretion, this court
must make every reasonable presumption in favor of
[the trial court’s] action. . . . Whether the trial court
properly interpreted the doctrine of unclean hands,
however, is a legal question distinct from the trial
court’s discretionary decision whether to apply it.’’
(Citations omitted; internal quotation marks omitted.)
Thompson v. Orcutt, 257 Conn. 301, 308–309, 777 A.2d
670 (2001). ‘‘The court’s factual findings underlying the
special defense of unclean hands, however, are
reviewed pursuant to the clearly erroneous standard.’’
Monetary Funding Group, Inc. v. Pluchino, 87 Conn.
App. 401, 406, 867 A.2d 841 (2005).
   ‘‘[W]e note that an action to foreclose a mortgage is
an equitable proceeding. . . . It is a fundamental prin-
ciple of equity jurisprudence that for a complainant to
show that he is entitled to the benefit of equity he must
establish that he comes into court with clean hands.
. . . The clean hands doctrine is applied not for the
protection of the parties but for the protection of the
court. . . . It is applied not by way of punishment but
on considerations that make for the advancement of
right and justice. . . . The doctrine of unclean hands
expresses the principle that where a plaintiff seeks equi-
table relief, he must show that his conduct has been fair,
equitable and honest as to the particular controversy
in issue. . . . Unless the plaintiff’s conduct is of such
a character as to be condemned and pronounced wrong-
ful by honest and fair-minded people, the doctrine of
unclean hands does not apply. . . .
   ‘‘Because the doctrine of unclean hands exists to
safeguard the integrity of the court . . . [w]here a
plaintiff’s claim grows out of or depends upon or is
inseparably connected with his own prior fraud, a court
of equity will, in general, deny him any relief, and will
leave him to whatever remedies and defenses at law
he may have.’’ (Citations omitted; internal quotation
marks omitted.) Thompson v. Orcutt, supra, 257 Conn.
310. ‘‘The party seeking to invoke the clean hands doc-
trine to bar equitable relief must show that his opponent
engaged in wilful misconduct with regard to the matter
in litigation. . . . The trial court enjoys broad discre-
tion in determining whether the promotion of public
policy and the preservation of the courts’ integrity dic-
tate that the clean hands doctrine be invoked.’’ (Internal
quotation marks omitted.) Emigrant Mortgage Co. v.
D’Agostino, 94 Conn. App. 793, 804, 896 A.2d 814, cert.
denied, 278 Conn. 919, 901 A.2d 43 (2006).
  The court concluded that the defendants failed to
prove their special defense of unclean hands. Thus, we
review the court’s findings of fact underlying the special
defense of unclean hands pursuant to the clearly errone-
ous standard.
  Here, the defendants did not present any evidence
to support their special defense that the plaintiff acted
with unclean hands. As indicated in part I of this opin-
ion, the plaintiff introduced evidence of compliance
with the HUD regulations through the testimony of
Green. See footnote 6 of this opinion. The defendants,
however, presented no evidence to the contrary.
   Additionally, the defendants allege in their brief that
they were ‘‘induced to begin trial period payments by
the misleading conduct of [the] plaintiff’s employees in
issuing the forbearance plan without first telling them
that they would need to pay off the judgment lien.’’11
There is evidence in the record, however, that the
agreement explicitly provided that a loan modification
was subject to final approval. Furthermore, the plaintiff
sent the defendants multiple letters, beginning early on
in the trial period, informing them that they would not
receive a final loan modification until the judgment lien
was resolved. The court, accordingly, reasonably could
conclude from this evidence that the plaintiff did not
engage in wilful misconduct and thus, such a conclusion
was not clearly erroneous.
   On the basis of our review of the record, we therefore
conclude that the court properly acted within its discre-
tion when it refused to apply the doctrine of unclean
hands on the basis of the facts that it found.
  The judgment is affirmed and the case is remanded
for the purpose of setting a new law day.
      In this opinion the other judges concurred.
  1
     The payment arrangement in the agreement required payments on Sep-
tember 22, October 22 and November 22, 2012. This was the second forbear-
ance agreement that the parties entered into. Prior to filing the present
action, the plaintiff provided the defendants an opportunity to enter into a
special forbearance agreement, which provided that the defendants would
make three monthly payments. The defendants subsequently did not comply
with the required payments in that agreement.
   2
     The plaintiff’s position is that ‘‘without payment of [the judgment] lien
. . . although [the judgment lien] had no priority over [the plaintiff] at the
time, if there was a mortgage modification, [the judgment lien] would have
acquired priority, which is why [the plaintiff] required that it be paid off
or subordinated.’’
   3
     The plaintiff’s March 4, 2013 letter requested ‘‘documentation within ten
(10) business days of the date of this letter’’ and cautioned that without the
documentation, the plaintiff would be required to deny the defendants’
request for a modification to the loan.
   4
     The FHA provides mortgage insurance on loans made by FHA approved
lenders throughout the United States and its territories. See United States
Department of Housing and Urban Development, available at https://
www.hud.gov/program offices/housing/fhahistory (last visited July 3, 2018).
Congress created the FHA with the passage of the National Housing Act of
1934 and the FHA became a part of HUD in 1965. 42 U.S.C. § 3534 (a) (2012).
‘‘The FHA provides lenders with protection against losses as the result of
homeowners defaulting on their mortgage loans. The lenders bear less risk
because [the] FHA will pay a claim to the lender in the event of a homeown-
er’s default. Loans must meet certain requirements established by [the] FHA
to qualify for insurance.’’ United States Department of Housing and Urban
Development, available at https://www.hud.gov/program offices/housing/
fhahistory (last visited July 3, 2018). HUD promulgated regulations pertaining
to FHA insured mortgages pursuant to its authority conferred by Congress.
12 U.S.C. § 1701 et seq. (2012); see Pfeifer v. Countrywide Home Loans,
Inc., 211 Cal. App. 4th 1250, 1265, 150 Cal. Rptr. 3d 673 (2012). The regulations
regarding a mortgagee’s servicing responsibilities for such mortgages are
codified in title 24, part 203 (Single Family Mortgage Insurance), subpart C
(Servicing Responsibilities) of the Code of Federal Regulations. 24 C.F.R.
§§ 203.500 through 203.681 (2017); see Lacy-McKinney v. Taylor, Bean &
Whitaker Mortgage Corp., 937 N.E.2d 853, 860 (Ind. App. 2010). Servicers
are required to comply with such regulations prior to initiating foreclosure
on FHA insured mortgages. Pfeifer v. Countrywide Home Loans, Inc., supra,
1266 (‘‘[f]or mortgages insured by the FHA, servicers are required to follow
servicing regulations mandated by the HUD Secretary before initiating fore-
closure’’).
   5
     The defendants do not contest the propriety of the court’s denial of their
request to amend their answer.
   6
     The following colloquy occurred between the defendants’ counsel and
Green:
   ‘‘[The Defendants’ Counsel]: . . . Do you have documents in this loan
administration showing compliance with the HUD regulations?
   ‘‘[Green]: Yes.’’
   7
     Florida’s Fifth District Court of Appeals has held that compliance with
certain HUD regulations is a condition precedent to bringing a foreclosure
action and that the burden rests with the plaintiff to prove compliance with
conditions precedent if asserted in the complaint and specifically denied in
accordance with Florida Rule of Civil Procedure 1.120 (c) in the answer,
but shifts to the defendants if raised instead as an affirmative defense in
the answer. See McIntosh v. Wells Fargo Bank, N.A., 226 So. 3d 377, 379
(Fla. App. 2017); Palma v. JPMorgan Chase Bank, 208 So. 3d 771, 775 (Fla.
App. 2016); Fla. R. Civ. P. 1.120 (c) (denial of conditions precedent ‘‘shall
be made specifically and with particularity’’).
   In this case, the defendants did not raise noncompliance with HUD regula-
tions in their answer by denial or by a special defense. Because the defen-
dants provided no notice of such a defense in their answer, we decline to
address the burden-shifting suggested by the Fifth District Court of Appeals.
    8
      As previously stated, the defendants do not contest the propriety of the
denial of the request to amend on appeal. See footnote 5 of this opinion.
    9
      In their reply brief, the defendants state that they introduced evidence
on the issue of the plaintiff’s noncompliance with the HUD regulations and
cite to court’s exhibit I, which is a photocopy of title 24, part 203, subpart
C of the Code of Federal Regulations. Because the evidence was admitted
and the plaintiff did not object to the introduction of the HUD regulations
into the record, the defendants argue that the plaintiff has waived any alleged
failure to plead noncompliance with the regulations as a special defense.
‘‘It is well established that a failure to allege a special defense is waived if
evidence relating to that special defense is admitted without objection.’’
Sidney v. DeVries, 18 Conn. App. 581, 587, 559 A.2d 1145 (1989), aff’d, 215
Conn. 350, 575 A.2d 228 (1990). ‘‘[W]hen a matter required to be specially
pleaded by a party is fully litigated at trial without objection from the
opposing party, the latter’s objection to the special pleading requirement is
deemed to have been waived.’’ Parente v. Pirozzoli, 87 Conn. App. 235, 241,
866 A.2d 629 (2005). The failure to plead a special defense, however, was
not waived here by the mere admission of the HUD regulations as an exhibit.
The HUD regulations are simply regulations, and not themselves evidence
of the plaintiff’s noncompliance. Thus, the issue of noncompliance with the
HUD regulations was not fully litigated at trial. Because the defendants did
not introduce any evidence of the plaintiff’s noncompliance with the HUD
regulations, they have failed to establish that the plaintiff’s objection has
been waived.
    10
       Even if we were to assume that the defendants properly presented this
claim to the trial court and that the plaintiff had the burden of proving
compliance with all HUD regulations, the defendants fail to establish that
the court’s determination that the plaintiff established its prima facie case
was clearly erroneous. The defendants appear to suggest that the plaintiff
presented no evidence that it complied with any of the HUD regulations
and that the evidence established that the plaintiff failed to comply with
the regulations in several crucial respects. In fact, evidence was presented
to the contrary; see footnote 6 of this opinion; and the defendants failed
to present any evidence of the plaintiff’s noncompliance with the HUD
regulations through their own witness or through cross-examination of
Green. With evidence in the record of the plaintiff’s compliance and no
evidence presented to the contrary, the court’s finding that the plaintiff
established its prima facie case was not clearly erroneous.
    11
       The defendants contend that if they knew ‘‘that they did not need to
make extra monthly mortgage payments past the trial period, they could
have afforded the payoff [of] the judgment lien and therefore obtained the
permanent modification that would have prevented the prosecution of the
foreclosure action.’’